DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 18 November 2020. Claims 1, 7-9, 14 and 31 have been amended. Claims 3, 6, 13, 15-16, 19-20, 22-23, 25-26, 28-30, 32-36 and 39-44 have been cancelled. Claim 45 has been added. Therefore, claims 1-2, 4-5, 7-12, 14, 17-18, 21, 24, 27, 31, 37-38 and 45 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 8, lines 13-15 recite “wherein the tubular second portion has a constant cross-sectional area along the second axis”. The applicant’s specification discloses that “the substantially hollow second portion may be conical in shape”, see page 4 line 1 of the applicant’s specification. The drawings show a tubular second portion which has what appears to be a constant a cross-sectional area, see figs. 5A and 6. However, neither the drawings nor specification disclose the limitation of “the tubular second portion has a constant cross-sectional area along the second axis” and the limitation is considered to be new matter.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 17 and 37 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pearson et al. (2008/0105253 A1) as applied to claim 14 above, and further in view of Williams (5,746,197 A).

Annotated fig. 6F of Pearson

    PNG
    media_image1.png
    450
    697
    media_image1.png
    Greyscale


In figure 4 Williams teaches that an extension 10 having a mouthpiece 38 has a mouthpiece face plane that is at an angle downwardly relative to a plane perpendicular to a second portion axis B (the mouthpiece face plane is angled downwardly, shown as axis C which is relative to the second portion axis B, so that the vaporized medication is better directed into the throat of the user, see col. 3, lines 31-37). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pearson’s mouthpiece with the addition of an extension with a mouthpiece face plane at an angle relative to a plane perpendicular to the section portion axis as taught by Williams to better direct the inhaler spray into the respiratory tract of the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mouthpiece face plane of the modified Pearson device to be at an angle between 10 degrees and 50 degrees, for the purpose of better directing the inhaler spray into the respiratory tract of the user, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Regarding claim 17, the modified Pearson device discloses that the actuator nozzle defines a spray axis which is angled upwardly in the distal direction relative to 
	Regarding claim 37, the modified Pearson device discloses that the actuator nozzle is upwardly angled with respect to the base portion to produce an upwardly angled spray with respect thereto (the actuator nozzle 18a is shown to be conical and is angled upwardly with respect to the base portion to dispense a spray of medicament at an upward angle, see annotated fig. 6F of Pearson above).
Claims 1-2, 4-5, 7, 38 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm (3,361,306 A) in view of Volgyesi (6,116,239 A).
Regarding claim 1, in figures 10-12 Grimm discloses an actuator housing (case 81) for a metered dose inhaler device, the actuator housing 81 comprising: a substantially hollow tubular first portion (vertical tubular first portion 71) having a first proximal end and a first distal end (the substantially hollow tubular first portion 71 is shown to have and has a first proximal end, close to the bottom of the actuator housing 81 and a first distal end where a container 22 is inserted, see fig. 11 of Grimm); a base portion (see annotated fig. 11 of Grimm below) formed at the first proximal end (the base portion is shown to be formed at the first proximal end, see the annotated fig. 11 of Grimm below), the base portion having a base plane (see annotated fig. 11 of Grimm below); an actuator seat (inclined passageway 86) formed in the base portion (the actuator seat 86 is shown to be formed as part of the base portion, see annotated fig. 11 of Grimm below); an actuator nozzle (nozzle element 83) formed in the actuator seat 86 and operable for dispensing a spray of metered fluid (nozzle 83 discharges a spray of a metered amount of fluid to the user, see col. 1, lines 32-41); and a substantially 
Annotated fig. 11 of Grimm

    PNG
    media_image2.png
    451
    647
    media_image2.png
    Greyscale

Grimm discloses that the inhaler device and nasal piece are for a nasal inhaler, the nasal piece being capable of being placed in the mouth of the user.
	In figure 3 Volgyesi teaches that a mouthpiece 16 can be received in either the nose or the mouth of the user or both the nose and the mouth of the user, see col. 8, lines 46-50. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grimm’s mouthpiece to be inserted into the nose or mouth of the user as taught by Volgyesi to allow the user to intake medicament through the nose or the mouth, see col. 8, lines 46-50 of Volgyesi.

Regarding claim 4, the modified Grimm device discloses that the actuator nozzle is upwardly angled with respect to the base plane to produce an upwardly angled spray with respect to the base plane (the actuator nozzle 83 is shown to be angled upwardly such that the spray produced from the actuator nozzle 83 is angled upwardly with respect to the base plane, see annotated fig. 11 of Grimm above and col. 5, lines 54-61 of Grimm).
Regarding claim 5, the modified Grimm device discloses that the actuator seat is angled with respect to the base plane to produce the upwardly angled actuator nozzle (the actuator seat 86 is angled upwardly such that the actuator nozzle 83 is also angled upwardly, see annotated fig. 11 of Grimm above and col. 5, lines 54-61 of Grimm).
Regarding claim 7, the modified Grimm device discloses a cross-piece formed at a first end of the outer profile of the roof section, wherein the first end of the outer profile of the roof section is adjacent the second proximal end of the mouthpiece (a cross-piece is shown to be formed at a first end of the outer profile of the roof section with the first end of the outer profile of the roof section being shown to be be adjacent to the second proximal end, see the annotated fig. 11 of Grimm above).
Regarding claim 38, in figures 3 and 11 of Grimm, the modified Grimm device discloses a metered dose inhaler device comprising a canister (container 22) having a metering valve (metering dispensing valve 34), and an actuator housing 81 according to 
Regarding claim 45, the modified Grimm device discloses that the substantially hollow second portion is substantially conical in shape with the second distal end having an end face that has a greater diameter than the second proximal end thereof (the substantially hollow second portion 82 is flared from its second proximal end to its second distal end to have a substantially conical shape, the substantially hollow second portion 82 being shown to have an end face with a greater diameter than the second proximal end, see col. 5, lines 54-68 of Grimm).
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm (3,361,306 A) in view of Volgyesi (6,116,239 A) and Amann et al. (5,964,417 A).
Regarding claim 8, the modified Grimm device discloses the actuator housing (as taught by Grimm), the substantially hollow tubular first portion (as taught by Grimm), the base portion (as taught by Grimm), the actuator seat (as taught by Grimm), the actuator nozzle (as taught by Grimm), the substantially hollow tubular second portion (as taught by Grimm) and the mouthpiece (as taught by Grimm in view of Volgyesi) as recited in the rejection of claim 1 above. The modified Grimm device further discloses a first portion axis extending from the first distal end to the first proximal end (see the alternate annotated fig. 11 of Grimm below); that the second distal end defining an end face of 
Alternate annotated fig. 11 of Grimm

    PNG
    media_image3.png
    453
    638
    media_image3.png
    Greyscale


If in doubt that the modified Grimm device discloses that the tubular second portion has a constant cross-sectional area along the second portion axis, in figure 1 Amann teaches that a tubular second portion 31 has a constant cross-sectional area along the second portion axis, see col. 4 lines 8-14. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubular second portion of the modified Grimm device to have a constant cross-sectional area along the second portion axis as taught by Amann to provide an alternative surface for the patient to create a seal around the mouthpiece, see col. 4 lines 8-14 of Amann.
Regarding claim 9, the modified Grimm device discloses that the second portion axis is angled upwardly relative to the plane perpendicular to the first portion axis (the second portion axis is shown to be angled upwardly relative to the plane perpendicular to the first portion axis, see the alternate annotated fig. 11 of Grimm above).
Regarding claim 10, the modified Grimm device discloses that the spray axis is aligned with the second portion axis (the actuator nozzle 83 is shown to be angled upwardly along such that its spray axis is aligned with the second portion axis, see the alternate annotated fig. 11 of Grimm below and col. 5, lines 54-61 of Grimm).
Regarding claim 11, the modified Grimm device discloses that the spray axis is upwardly angled in the distal direction relative to the second portion axis (the actuator 
Regarding claim 12, the modified Grimm device discloses that the spray axis is angled upwardly between 10 degrees and 50 degrees relative to the plane perpendicular to the first portion axis (the actuator nozzle 83, and therefore the spray axis, is at an angle of 30 degrees in relation to the plane perpendicular to the first portion axis, see alternate annotation of fig. 11 of Grimm above and col. 5, lines 56-61 of Grimm).
Claims 18, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. and Williams as applied to claim 14 above, and further in view of King (2006/0076010 A1).
Regarding 18, the modified Pearson device does not disclose a plurality of flutes formed on an external surface of the mouthpiece and located adjacent to the mouthpiece face plane.
In figures 1A-1D King teaches a plurality of flutes formed on an external surface of the mouthpiece 50 and located adjacent to the mouthpiece face plane (a plurality of ribs 150 are placed around the external surface of the mouthpiece 50 and are adjacent to the mouthpiece face plane, the plurality of ribs 150 having flutes formed in between each rib 150, see para. [0055]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external surface of the mouthpiece of the modified Pearson device with the 
Regarding claim 24, the modified Pearson device discloses a plurality of depressions (as taught by King) formed on the mouthpiece adjacent the mouthpiece face plane (the space in between each rib 150 forms a depression, see fig. 1D and para. [0055] of King).
Regarding claim 27, the modified Pearson device discloses a plurality of rib elements (as taught by King) formed on an external surface of the mouthpiece adjacent the mouthpiece end plane.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. and Williams as applied to claim 14 above, and further in view of Ellwanger et al. (2009/0025721 A1).
Regarding 21, the modified Pearson device does not disclose a plurality of apertures formed in the mouthpiece adjacent the mouthpiece face plane.
In figures 2A and 7A Ellwanger teaches that a plurality of apertures 740 are formed in the mouthpiece 730 adjacent the mouthpiece face plane (apertures 740 are placed about the mouthpiece 730 to allow for air to enter the mouthpiece, see paras. [0053] and [0076]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external surface of the mouthpiece of the modified Pearson device with the addition of a plurality of apertures as taught by Ellwanger to increase the airflow entering the user during inhalation, see para. [0053] of Ellwanger.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. and Williams as applied to claim 14 above, and further in view of Brunnberg et al. (2012/0216805 A1).
Regarding 31, the modified Pearson device does not disclose that the mouthpiece includes at least one annular projection formed on an external surface thereof, each annular projection being spaced from the mouthpiece face plane.
In figure 1 Brunnberg teaches that a mouthpiece 36 includes at least one annular projection formed on an external surface thereof, each annular projection being spaced from the mouthpiece face plane (three annular projections are placed about the circumference of the mouthpiece, each annular projection being spaced apart from the mouthpiece face plane, see para. [0062]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external surface of the mouthpiece of the modified Pearson device with the addition of annular projections as taught by Brunnberg to provide a mouth engaging area helps a user seal their mouth around the mouth piece to ensure efficient airflow, see para. [0062] of Brunnberg.
Response to Amendment
Applicant's arguments filed 18 November 2020 have been fully considered but they are not persuasive. 
On page 13 the applicant notes “Applicant notes that the patent number for Volgyesi in the body of the Office Action is incorrect; however, such patent number is correctly stated in the attached Notice of References Cited”. 
The examiner thanks the applicant for pointing out this typographical error.

However, the claims do not include limitations including extensive constructive features in relation to how the mouthpiece is specifically for use with the mouth of the user. Grimm is relied upon to teach a piece that is designed to be inserted into the nasal orifice of the user, see fig. 11 of Grimm. Volgyesi is relied upon to teach a piece which can be inserted into either the nasal orifice or the mouth, the piece having a tubular cross-sectional structure similar to that of Grimm (see fig. 3 of Volgyesi), with both the Grimm piece and the Volgyesi piece being configured to dispense medicament to the user, see col. 1 lines 32-41 of Grimm and col. 8 lines 46-50 of Volgyesi. Modifying Grimm’s piece to be inserted into either the nasal cavity or mouth provides the benefit of versatility by provide a piece that allows “the user to intake medicament through the 
On pages 19-20 the applicant argues “Applicant traverses this rejection and submits that independent claim 14, which includes substantially all of the elements of claim 15, is novel over Pearson et al. as such reference as alleged does not teach each and every element of the claim for at least the reasons presented above regarding the 35 U.S.C. § 102(a)(1) rejection of independent claim 14. Further, Applicant submits that claim 14 is not prima facie obvious because the combination of Pearson et al. and Williams as alleged does not teach or suggest all of the elements of the claim. As admitted by the Examiner, Pearson et al. as alleged does not disclose that the mouthpiece face plane is at an angle between 10 degrees and 50 degrees. See Office Action at p. 15. And the addition of Williams as alleged does nothing to cure the deficiencies already present in Pearson et al. Williams as alleged describes an extension 10 for a metered dose inhaler that includes a mouthpiece 38 that is receivable within the mouth of a person 14. See Williams at col. 3, lines 25-29. A centerline C of a segment 40 of the mouthpiece 38 that includes a second end 20 of member 16 angles away from axis B (i.e., the alleged second portion axis) of a bore 22. See id. at col. 3, lines 31-36. Williams describes that this segment 40 directs the flow of the vaporized medication downwardly into the throat of the person 14. See id. at col. 3, lines 36-38. Such downward angle of the spray is created by a downward curve of the bore 22 as can be seen in FIG. 4 of Williams. As a result, axis B of Williams cannot be equivalent to the recited second portion axis as axis B does not go through the center of the end of the mouthpiece 38. In other words, Williams as alleged does not describe that the 
However, the rejection disclosed that Pearson is to be modified with the extension mouthpiece taught by Williams, rather than to modify Williams’ face plane to be that of Pearson’s face plane. The benefit of modifying Pearson’s mouthpiece with the addition of Williams’ extension mouthpiece provides the benefit of allowing the mouthpiece to “better direct the inhaler spray into the respiratory tract of the user. There is no structure that precludes Pearson’s mouthpiece from receiving the extension and Williams teaches that the extension is detachable from the mouthpiece, see col. 4 lines 26-32 of Williams, in the case that the user decides to engage the dust cap of Pearson, see fig. 2A and para. [0027] of Pearson. Additionally, both the Pearson mouthpiece and .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785